DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election 
01.	Responding to the 4/29/2021 "Restriction Requirement," the 5/21/2021 "Response" elected, without traverse, GROUP I (claims 6-20) and Species B (FIG. 5) for prosecution on the merits. 
The Response identified claims 6-14 as being directed to the elected invention. 
Accordingly, claims 1-5 and 15-20 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The 4/29/2021 Restriction Requirement was made Final.
The 1/6/2022 Response presents new claim 21, which appeared directed to the embodiment described with respect to FIG. 5 (the elected Species) because FIG. 5 is the only figure including a curve in a cross-section (top view). New claim 21 therefore is examined on the merits.
The 4/29/2021 Restriction Requirement and its Finality are proper, and they are therefore maintained.
35 U.S.C. § 112 Rejections of the Claims 
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
03.	Claims 6-14 and 22 are rejected under 35 U.S.C. § 112(a) as lacking written description support in the specification.
A Response overcoming this rejection under 35 U.S.C. § 112(a) of claims 6-14 and 22 obviates: 
(1) the objection under 37 CFR § 1.75(d)(1), supra, to claims 6-14 and 22 as "terms and phrases … in the[se] claims [do not] find clear support or antecedent basis in the description;" and 
(2) the rejection under 35 U.S.C. § 102 (a)(1), infra, of claims 6-14 and 22 as anticipated by CN-112820821 to WU, et al. [hereinafter "Wu"] because claims 6-14 and 22 do not have the benefit of the effective filing date of Wu; note that PGPub US 2021/0151664 of a U.S. patent application for inventors Wu et al. [hereinafter Wu-1] is presented as English translation of Wu.
The recitation the 10/4/2022 Response [hereinafter "10/4" Response"] introduces continues to lack written description support because it has a scope including a parallelogram, which is a shape neither disclosed with respect to the elected embodiment nor described in the as filed disclosure of the application.
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Benefit of Earlier Filing Date of CN-112820821 Application Is Denied
04.	The following is a quotation of relevant section(s) of 35 U.S.C. § 119: 
(a) An application for patent for an invention filed in this country by any person who has, or whose legal representatives or assigns have, previously regularly filed an application for a patent for the same invention in a foreign country which affords similar privileges in the case of applications filed in the United States or to citizens of the United States, or in a WTO member country, shall have the same effect as the same application would have if filed in this country on the date on which the application for patent for the same invention was first filed in such foreign country, if the application in this country is filed within 12 months from the earliest date on which such foreign application was filed. The Director may prescribe regulations, including the requirement for payment of the fee specified in section 41(a)(7), pursuant to which the 12-month period set forth in this subsection may be extended by an additional 2 months if the delay in filing the application in this country within the 12-month period was unintentional.
05.	Claims 6-14 and 22 do NOT have the benefit of the earlier filing date of Foreign Patent Application, CN-112820821. 
Claims 6-14 and 22 lack written description support in CN-112820821. See, supra, 35 U.S.C. § 112(a) rejection of claims 6-14 and 22. 
Accordingly, 6-14 and 22 do NOT have the benefit of the earlier filing date of Foreign Patent Application, CN-112820821. 
Statutory Bases of the Prior Art Rejections 
06.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
07.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
08.	Claims 6-14 and 22 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by CN-112820821 to WU, et al. [hereinafter "Wu"]. PGPub US 2021/0151664 of a U.S. patent application for inventors Wu et al. [hereinafter Wu-1] is presented as English translation of Wu.
A Response overcoming the rejection under 35 U.S.C. § 112(a), supra, of claims 6-14 and 22 (because the specification lacks written description support for the noted features, supra) obviates: 
(1) the objection under 37 CFR § 1.75(d)(1), supra, to claims 6-14 and 22 because terms and phrases used in these claims do not find clear support or antecedent basis in the as filed description of the invention; and 
(2) this rejection under 35 U.S.C. § 102 (a)(1).
Now pending, amended claims 6-14 and new claim 22 recite scopes that are generic to that disclosed by Wu, in which these claims lack written description support. See, supra, 112(a) rejection of now pending, amended and new claims 6-14 and 22, respectively. 
Because now pending, amended claims 6-14 and new claim 22 lack written description support in Wu, these claims have effective priority date only as of the date they were introduced, which is 5/29/2022 (see, for example, M.P.E.P. § 2152.01 (B)). 
The effective priority date of now pending, amended claims 6-14 and new claim 22 is more than a year after the date Wu was published in a manner publicly available. Wu therefore is NOT subject to any exception under 35 U.S.C. § 102. See, for example, Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); and see Zenon Environmental Inc. v. U.S. Filter Corp., 85 USPQ2d 1118 (Fed. Cir. 2007) (publication of parent international patent application describing a species was relied upon as prior art in patent application that claimed genus not finding support in the parent international application). 
Wu describes all of the features recited in now pending, amended claims 6-14 and new claim 22. 
Specifically, FIG. 5 of Wu describes a semiconductor device, comprising: a magnetic tunneling junction (MTJ) on a substrate, wherein a top view of the 5MTJ comprises a cross-sectional shape that has four sides (disclosed as "quadrilateral"), consisting of two equal and parallel straight sides opposite each other, wherein the corresponding end points of the two parallel straight sides have virtual straight lines that are parallel to each other, and wherein the angle between every intersecting actual straight side and a virtual straight line is ninety degrees, and consisting of two concave, curved-in sides between, and contacting, corresponding endpoints of the two actual sides, wherein the curved sides have the same curvature, wherein all internal angles are disclosed (or shown, or both) as being less than 90.
Wu therefore anticipates the claims of this application, which claims lack written description support in Wu.
Response to Arguments
09.	The contention in the 5/29/2022 Response have been fully considered. The contention, however, are not found persuasive, as explained supra with respect to: (1) the objections to the claims and drawing; (2) the details of the 112(a) rejections of the claims; and (3) the art rejection over Wu. 
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
Invitation to Interview Examiner
10.	In view of the repeated 112 rejection(s), Examiner notes the option of having an interview, before responding to the outstanding Office Action, at least to possibly avoid the 112 rejection(s). 
CONCLUSION 
11.	A shortened statutory period for Response to this Office Action expires THREE MONTHS from the mailing date of this Office Action. This time period is extendible under 37 CFR 1.136(a). The maximum period for Response, however, is SIX MONTHS from the mailing date of this Office Action. 
To address a concern about this, or an earlier, communication on this application, Primary Examiner Sayadian is reachable at +1-571-272-7779 (M-F, 07:30 – 16:00, US EDT/EST, whichever time zone is in effect at time of call) or through Mr. Sayadian's e-mail address, hrayr.sayadian@uspto.gov. Examiner Sayadian will respond no later than the next business day to calls made (or e-mails sent) no later than 16:00 US EDT/EST , whichever time zone is in effect at the time of Applicants' initiated communication.
If attempts to reach Mr. Sayadian are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814